The Circuit Court entered a decree validating $650,000 of road bonds of Sumter County, authorized pursuant to Section 1531 et seq. Revised General Statutes of Florida.
Section 1901 Revised General Statutes of Florida by its terms limits municipal bond issues to ten per cent of the assessed value of the real and personal property within the municipality, but this is an old statute and of little practical effect because so many municipalities have since its enactment been lifted from its provisions by Special Charter Acts of the Legislature. In such Special Charter Acts twenty and twenty-five per cent of the tax levy for general purposes are the most popular debt limitations. In addition to the authority so given for general purposes, *Page 58 
authority is given to borrow and bond for specific purposes, so for all practical purposes there is no uniform limit to the amount in which municipalities in this State may become involved. Chapters 8920, 9015, 9021 and 8927, Acts of 1923, may be referred to as some of the many recent city charters in point.
In this connection it is proper to state that these same charter acts authorize the municipalities to assess the property within their limits irrespective of the assessments for State and county purposes. It is matter of common knowledge that the result of such authorization is that identical property within such municipalities is assessed on the books two or three times as high for municipal purposes as it is for State and county purposes. If the municipal limitation is to be a guide for the county limitation, a debt of twenty or twenty-five per cent. for general municipal purposes would therefore be equivalent to one of forty or fifty per cent. for county purposes as assessments now run in the great majority of our municipalities.
Charter limitations for general municipal purposes as above are also in harmony with the amendment to Section 17 of Article 12 of our Constitution, adopted by the people at the November election, 1924, which fixes a bond limit in Special Tax School Districts of twenty per cent of the assessed valuation of all taxable property within such districts, the proceeds of such bonds to be used exclusively for school purposes in the district where raised.
But Section 1531, Revised General Statutes, under which the road bonds in question were issued imposes no debt limitation on counties for the purposes enumerated, hard surfaced roads being one of them. The county commissioners, when they deem itexpedient and to the best interests of the county are authorized to determine by resolution the amount of bonds necessary for the purpose or purposes projected. The record shows that the county commissioners *Page 59 
of Sumter County reached the conclusion that it was expedient and to the best interest of the county that the county bonds here attacked be issued for the purpose of constructing a system of hard surfaced roads in the county; that the necessary resolution was adopted and an election called and held according to law for the purpose of approving the issue of said bonds; that only freeholders as provided by Chapter 9294, Acts of 1923, were allowed to participate in said election, and that the issuance of said bonds was approved by the voters at said election by a very substantial majority.
The law authorizing the bonds here attacked vests in the board of county commissioners when they deem it expedient or tothe best interests of the county, power to determine by resolution the amount of bonds necessary to be issued. The law in all other respects vests broad discretion in the county commissioners with reference to the issuance of such bonds. The record not only shows that in the matter of adopting the proper resolution the county commissioners exercised their discretion legally, but it shows that every foot of road to be constructed was definitely located and that the qualified elector freeholders knowing the location of such roads and the amounts to be spent on them, approved by popular vote the action of the county commissioners.
The charge against the county commissioners is acting illegally; it is not charged that they were guilty of abuse of discretion, or that extensive, remote and defenseless areas were being taxed to construct roads from which such areas would receive no benefit, or that appellants were discriminated against in the matter of locating the roads and making assessments to pay for them. I have examined the record carefully, and it appears that in all the proceedings incident to the issuance of the bonds the requirements of the law have been substantially followed. The amount of *Page 60 
the bonds, their purpose, denomination, rate of interest and retirement were matters vested by law solely in the discretion of the county commissioners to be determined by them for the "best interests of such county," and their determination having been approved by the qualified elector freeholders of the county at an election called and held for that purpose with full knowledge of the location of the roads to be constructed, and that by such vote their lands were thereby burdened with taxes to raise interest and sinking fund to retire said bonds, even if an abuse of discretion were charged on the showing made here, I do not think this court is authorized to substitute its judgment for that of the county commissioners so approved.
It is contended by appellants that the bonds here questioned added to those outstanding, will make an indebtedness against the county of more than forty per cent of the assessed valuation of all property in the county. The writer is authoritatively advised that the first retirement $100,000 of the bonds outstanding were retired January 1st of this year. The effect of such retirement would be to reduce the bonded debt of the county, the present bonds included, to below forty per cent of the assessed valuation. As shown by the tax records in the Comptroller's office the added millage necessary to take care of the bonds here attacked would increase the total taxes in Sumter County to an amount considerably below that now paid in many counties of the State. Under our system of assessments for State and county purposes, and as authorized for municipal purposes elsewhere discussed in this opinion, I find no merit in this contention.
This is a case in which bonds of the county are brought in question. The county commissioners determined the amount of bonds to be issued, the people to whom the county commissioners are responsible and whose obligations the bonds were, approved their (the commissioners') action. *Page 61 
The record shows the county to be solvent, and there is no intimation of the slightest probability that the county is now or would be embarrassed or its credit impaired in meeting interest and retirement if these bonds should be sold.
I think on the showing made the appellants have failed to make a case entitling them to relief by a court of equity, and that the decree of the chancellor validating the bonds should be affirmed.